Title: From George Washington to Colonel Henry Beekman Livingston, 16 April 1778
From: Washington, George
To: Livingston, Henry Beekman



Sir.
Head Quartrs [Valley Forge] 16th April 1778

I have just received your favor of this date inclosing a Letter To the Marquis La Fayette.
your proposition to entrap some of the Enemy’s parties, is a matter I could wish, and think it may be effected, & in order the better to enable you to attempt it, have directed the Commanding Officer of Colo. Morgans Corps, to repair as soon as he can to your post; & in conjunction with your force to form such plan as you may determine most likely to produce success. I shall only say that I wou’d have you exceedingly cautious, & secret, in the scheme. I am Sr Yours &c.

G. W——n


P.S. It will be necessary for you to inform Lt Colo. Smith of your design as his aid may be wanted.

